Citation Nr: 1450240	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-15 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depressive disorder, including as secondary to service-connected disabilities. 

(The issue of entitlement to a disability rating greater than 30 percent for service-connected post traumatic migraines without aura will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from August 1971 to August 1973 and from October 1976 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona, that denied service connection for depression.  

In being cognizant of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the claim of service connection as set forth above.  In Clemons, the Court instructed that VA should consider alternative current conditions within the scope of the filed claim.  Id.  The Board finds that Clemons is applicable here as the records reflect that the Veteran expressed treatment for a variously diagnosed psychiatric disability, to specifically include major depressive disorder.

The issues on appeal had previously included entitlement to an increased disability rating for service-connected bilateral hearing loss.  However, in February 2010, the Veteran withdrew his appeal.

In March 2014, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The records in all claims files have been reviewed by the Board in adjudicating this claim.
The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

During the March 2014 hearing, the Veteran asserted that he has manifested a psychiatric disorder, to specifically include depression, as a result of his period of active service wherein he had sustained a head injury with loss of consciousness after falling inside a missile silo.  Service connection for various injuries sustained in that incident has been established.  He has also asserted that he has depression secondary to his service-connected disabilities.  He further described that his symptoms had continued since his period of active service.

A review of the Veteran service treatment records reveals a neurological consultation report from W. S. Masland, M.D., dated in March 1981, in which it was indicated that the Veteran was experiencing tension and fatigue related to his work situation, and that his stressful work situation was a significant contributory factor to his having vasovagal reactions.  A less stressful work situation was recommended.

A clinical record dated in April 1981 that shows that following the loss of consciousness incident, the Veteran's spouse reported that the Veteran had lost interest in his activities, was most irritable, and had become short tempered.  

An October 1981 neurological consultation report from Dr. Masland shows that the Veteran was said to have generally felt poorly and to have some depressional symptoms.  He was thought to have post-concussional syndrome, of which an element was depression.

A clinical record dated in November 1981 shows that the Veteran's spouse was said to have indicated that since his concussion injury, he had become more irritable.

A chronological record of medical care dated in August 1982 shows that in 
providing an assessment of post-concussion syndrome, the Veteran was noted to be a sincere and reliable historian.

In September 2013, the Veteran underwent a VA examination so as to assess the precise nature and etiology of his asserted psychiatric disorder.  Following examination of the Veteran, a diagnosis of depressive disorder, not otherwise specified, was provided.  The examiner concluded that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that a February 2009 VA mental disorders examination had been negative for psychiatric symptoms at that time, and that Veteran had indicated that he had not recalled having had the examination but that he has had his symptoms of depression "for a very long time" and that they had
worsened over the past five years or so.  The examiner also referenced an October 2009 VA neuropsychological examination report in which cognitive test results were said to have been inconclusive due to insufficient effort; probable negative impression management.  As such, the examiner concluded that there was no apparent temporal relationship between the Veteran's reported depressive symptoms and his service connected partial complex seizures, status post head injury condition.

The examiner also concluded that it was less likely than not that the Veteran's depression was aggravated beyond its natural progress by the service-connected partial complex seizures, status post head injury condition. 

Initially, the Board finds that the September 2013 VA examination report is inadequate.  In this regard, the examiner did not provide an opinion regarding direct service connection - failing to consider the multiple in-service notations of depression and behavior changes of the Veteran following the loss of consciousness incident.  Instead, the examiner concluded that the Veteran was not a reliable historian based upon the conclusion of an earlier VA examiner.  No mention was made of the August 1982 in-service medical record in which he was shown to be a sincere and reliable historian.  Additionally, the VA examiner did not consider the Veteran's competent statements as to the onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
Moreover, in addressing whether the asserted psychiatric disorder, to include depression, was aggravated by a service-connected disability, the examiner merely concluded that there was no such aggravation.  The examiner did not provide a rationale for the conclusion reached.  A rationale in support of a medical assessment is critical to the probative value of that impression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign that opinion).

In light of the foregoing, the Board finds that a remand is necessary in order to obtain an opinion which is more thorough than the current opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each identified VA medical facility to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall arrange for the Veteran to undergo an appropriate VA examination by a psychiatrist so as to ascertain the nature and etiology of his asserted psychiatric disorder, to specifically include a depressive disorder.  The examination must be conducted by a VA psychiatrist that has not previously examined the Veteran.  The entire claims file, to include a copy of this Remand, must be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate his report to reflect review of the claims file was undertaken.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examiner shall be accomplished, and all clinical findings reported in detail.

The examiner is directed to answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's has a current psychiatric disorder, to include a depressive disorder, that had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?  In this regard, the examiner must consider the in-service reports of tension, irritability, loss of interest in activities, and depression noted in the service treatment records.

(b)  Is it at least as likely as not the Veteran's has a current psychiatric disorder, to include a depressive disorder, that was caused (in whole or in part) by a service-connected disability?

(c)  Is it at least as likely as not the Veteran's has a current psychiatric disorder, to include a depressive disorder, that is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?  If the Veteran's current psychiatric disorder is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying a baseline level of disability.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects such reports of symptomatology, a reason must provided.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without 
resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


